Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-36 are currently pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed July 12, 2022, with respect to the rejections of Claims 1-36 under 35 U.S.C. 102(a)(2) and 103 have been fully considered but are not persuasive.
Applicant alleges that Giordano is insufficient to teach the “classifying…one or more event data items of the received healthcare event as distributed ledger data items for recordation on the distributed ledger,” and “generating and submitting one or more distributed ledger transaction requests…for recordation on the distributed ledger,” specifically because the rights manager taught by Giordano checks the validity of an already submitted transaction to the distributed ledger, whereas the present claim language requires classifying the event data items prior to submission or transmission to a distributed ledger, e.g. see pg. 12 of Remarks – Examiner disagrees.
Examiner first notes that the present claim language of “for recordation on the distributed ledger,” given the broadest reasonable interpretation, is properly interpreted as intended use language because it claims the purpose of the classification step, which raises a question as to the limiting effect of the language on the claims, e.g. see MPEP 2103(I)(C) – that is, the step of classifying the event data is done for the purpose of recording the event on the distributed ledger.  However, as will be described in further detail below, in the interest of compact prosecution Examiner has afforded this language full patentable weight, and the claims are nonetheless unpatentable over the cited references.
As noted in the Final Rejection mailed on May 16, 2022, paragraphs [0043]-[0044] and [0070] of Giordano teach a computer broadcasting a transaction across a network so as to cause each node in the network to receive the transaction, wherein each node in the network may evaluate the validity of the transaction, and, if the transaction is valid, then the transaction may be added to the ledger.  Furthermore, as shown below, for clarification purposes Examiner has now also cited paragraph [0045] of Giordano to further teach that “the computer 102 – and every other node in the network that maintains a copy of the ledger 106 – may update the ledger 106 only when a consensus is reached, among at least a threshold number or portion of the nodes in the network, as to a manner in which the ledger 106 should be updated.”  That is, the transaction (i.e. event data items) are not already submitted to the ledger to perform the validity check, but instead are only subsequently submitted to the ledger to update the ledger if the transaction is deemed valid by either a consensus of nodes of the system and/or a rights manager.
Additionally, although not presently claimed and/or presented as arguments in the present Remarks, Examiner will now address differences in the structure of the present invention versus the structure of the system of Giordano.  Paragraphs [41]-[45], [51], and [61] of the present Specification, and Fig. 1 of the present Drawings disclose that the current invention includes a plurality of participant devices that submit event data to a listener and receiver 102 and ultimately to a processor and decider 104 that “may decide, or determine, whether or not the data should be recorded in the distributed ledger.”  That is, the current invention submits event data received from a plurality of sources to a single decider module that, upon evaluating the data, may then subsequently transmit the event data to and record the event data on the ledger.  In contrast, paragraph [0043] and Fig. 2 of Giordano teach that each node of the system includes its own copy of the ledger and/or access to the ledger, wherein “the nodes in the network may act in concert to update the ledger 106 using a validation and consensus process.”  Examiner acknowledges that unlike Fig. 1 of the present Drawings, Fig. 2 of Giordano shows that the rights manager smart contract (i.e. whose validation function may be interpreted as identical to the “decider” component of the present invention – alternatively each node of Giordano may be interpreted as a “decider”) is not necessarily incorporated into a single component, but rather shows a federated network of devices that may all provide validated information to the ledger.  However, the present claim language does not require the aforementioned structural limitations/setup because Claims 1, 14, 27, and 32 do not contain any claim language specifically tying the aforementioned functions to discretely and specifically defined computer architecture, and instead, at most, claims that the functions are performed by “a computing apparatus comprising one or more processors.”
Applicants further allege that Giordano is deficient regarding dependent Claims 5 and 18, specifically because the “rights manager” is not “associated with” health care conditions of the patient, e.g. see pg. 13 of Remarks – Examiner disagrees.
Claims 5 and 18 recite that the healthcare protocols “correspond to” health conditions of the patient.  Given the broadest reasonable interpretation, “healthcare protocols” “corresponding to” health conditions of the patient, may be interpreted as any type of rules and/or evaluation (i.e. protocols) performed that are related to (i.e. corresponds to) the patient’s health.  Paragraph [0080] of Giordano discloses that the system may include rules (i.e. a healthcare protocols) that evaluate whether or not a particular doctor is authorized to add records to a patient profile.  That is, the healthcare protocol “corresponds to” the patient health condition because it determines whether or not the doctor is authorized as an individual authorized to make changes to the patient’s health record, for example, by adding additional medical records to the patient’s smart contract.  Hence Giordano is not deficient to disclose the claimed limitations of Claims 5 and 18.
Applicants further allege that Giordano is deficient regarding dependent Claims 6 and 19, specifically because the permissions recited in Giordano are not properly interpreted as healthcare protocols because “the permissions appear to be smart contracts located in a distributed ledger while the claimed healthcare protocols are used classify one or more event data items…as distributed ledger data items,” e.g. see pg. 14 of Remarks – Examiner disagrees.
Claim 6 recites “[allowing] a user to assign one or more healthcare protocols to the patient,” wherein Claim 6 depends from Claim 1, wherein Claim 1 defines “healthcare protocols” as being “associated with the patient corresponding to the received healthcare event.”  Hence, given the broadest reasonable interpretation, Claim 6 may be interpreted as enabling a user to assign a rule for a patient.  Paragraph [0078] of Giordano teaches that “medical records may be accessible only by the physician 402 until the physician 402 delegate access to other users, such as the patient 412” and paragraph [0063] of Giordano teaches “a medical record management event such as adding a medical record to a patient’s medical history or granting permissions to one or more users to access records in the patient’s medical history.”  That is, Giordano teaches enabling a user, for example a physician, to assign a permission (i.e. a rule) for another user, for example a patient.  Hence, Giordano is not deficient to disclose the claimed limitations of Claims 6 and 19.
For the aforementioned reasons, Claims 1-36 are nonetheless rejected under 35 U.S.C. 102(a)(2) and 103.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-24, and 26-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giordano (Pub. No. US 2017/0300627).

Regarding Claim 1, Giordano discloses the following:  A system for use with a plurality of participants and a distributed ledger, the system comprising:
a computing apparatus comprising one or more processors (The system includes one or more processors, e.g. see paragraph [0025].), the computing apparatus configured to: 
receive a healthcare event associated with a patient from one or more participants, the healthcare event comprising one or more event data items (The system receives transactions (i.e. events), for example receiving a request from a physician’s smart contract to modify a patient medical record by adding a transaction to the ledger, e.g. see paragraphs [0003], [0040], [0043]-[0045], and [0089], Figs. 2 and 8.); 
identify, for the received healthcare event, one or more healthcare protocols associated with the patient corresponding to the received healthcare event (The system identifies rules (i.e. protocols) that are set for each transaction in order to validate the transaction, e.g. see paragraphs [0043]-[0044] and [0070], Figs. 2 and 8.); 
classify, based on the identified one or more healthcare protocols, one or more event data items of the received healthcare event as distributed ledger data items for recordation on the distributed ledger (The system may utilize a rights manager or a consensus of nodes to check the validity of transactions, and then add the transactions to the ledger only if the transactions are determined to be valid, e.g. see paragraphs [0043]-[0045] and [0070] – that is, the system classifies items as distributed ledger data items when it is determined that they are valid, and only valid transactions are subsequently added to the ledger.); 
generate, for the one or more event data items of the received healthcare event classified as distributed ledger data items for recordation on the distributed ledger, one or more distributed ledger transaction requests (When the transaction is determined to be valid, the system adds the transaction to the ledger (i.e. generates a request to add the valid transaction to the ledger), e.g. see paragraphs [0043]-[0045], [0070], and [0089], Figs. 2 and 8.); and 
submit the one or more distributed ledger transaction requests to the distributed ledger (The system adds (submits) the validated transactions to the ledger, e.g. see paragraphs [0043]-[0045], [0070], and [0089], Figs. 2 and 8.).

Regarding Claim 2, Giordano discloses the limitations of Claim 1, and Giordano further discloses the following:
The system of claim 1, wherein the healthcare event comprises a provider decision event regarding the patient (A physician may diagnose a patient (i.e. a decision event), create a medical record for the diagnosis, and add the generated medical record to the ledger, e.g. see Giordano paragraphs [0040], [0043]-[0045], and [0058].).

Regarding Claim 3, Giordano discloses the limitations of Claim 2, and Giordano further discloses the following:
The system of claim 2, wherein the provider decision event comprises a drug dosage decision (The doctor may generate a medical record to be added to the ledger, wherein the medical record may include a prescription for the patient (i.e. a decision to permit the patient to obtain a dosage of a drug), e.g. see Giordano paragraphs [0040] and [0089].), wherein the one or more event data items of the drug dosage decision comprises: the drug dosage (A prescription enables a patient to obtain at least one dose of a drug that may be filled by a pharmacy, e.g. see Giordano paragraphs [0078] and [0081]-[0082].); and one or more health factors of the patient related to the drug dosage (The patient medical record may also include lab results relevant to the patient’s diagnosis, e.g. see Giordano paragraph [0078].).

Regarding Claim 4, Giordano discloses the limitations of Claim 1, and Giordano further discloses the following:
The system of claim 1, wherein the healthcare event comprises a testing event regarding the patient, wherein the one or more event data items of the testing event comprises laboratory test results (The medical record to be added to the patient smart contract may also include lab results (i.e. indicating that a testing event has occurred) relevant to the patient’s diagnosis, e.g. see Giordano paragraph [0078].).

Regarding Claim 5, Giordano discloses the limitations of Claim 1, and Giordano further discloses the following:
The system of claim 1, wherein the one or more healthcare protocols associated with the patient corresponds to health conditions of the patient (The rules (i.e. healthcare protocols) evaluated by the system in its authorization determination include whether or not a particular doctor is authorized to add records to a patient profile, e.g. see Giordano paragraph [0080] – that is, the rule corresponds to the patient’s health condition in that the doctor is authorized based on the doctor being recognized as an individual authorized to treat the patient.).

Regarding Claim 6, Giordano discloses the limitations of Claim 1, and Giordano further discloses the following:
The system of claim 1, wherein the computing apparatus is further configured to allow a user to assign one or more healthcare protocols to the patient (The system may permit a doctor (i.e. a user) to delegate (i.e. assign) permissions (i.e. healthcare protocols) to a particular patient record, for example dictating access to the patient record by other users such as the patient, e.g. see Giordano paragraphs [0063] and [0078].).

Regarding Claim 7, Giordano discloses the limitations of Claim 1, and Giordano further teaches the following: The system of claim 1, wherein the computing apparatus is further configured to:
modify the one or more healthcare protocols (The system may include a rule (i.e. a healthcare protocol) dictating that only a physician has access to the patient medical record, until the physician delegates access to other users, e.g. see Giordano paragraph [0078] – that is, the physician modifies the rule to allow access to the medical record to other users.); and 
generate, for the modified one or more healthcare protocols, one or more distributed ledger transaction requests (After the rules have been modified to allow access to other users, the other users may request access to the patient medical record (i.e. one or more generated distributed ledger transaction requests), for example a pharmacist may request access to add a transaction indicating that the patient’s prescription has been filled, e.g. see Giordano paragraphs [0026], [0063], [0070], [0078] and [0081].).

Regarding Claim 8, Giordano discloses the limitations of Claim 7, and Giordano further teaches the following:
The system of claim 7, wherein modifying the one or more healthcare protocols comprises modifying the one or more event data items to be classified as distributed ledger data items according to the one or more healthcare protocols (The system enables users to modify medical records, e.g. see Giordano paragraphs [0040] and [0044].). 

Regarding Claim 9, Giordano discloses the limitations of Claim 8, and Giordano further teaches the following:
The system of claim 8, wherein modifying the one or more event data items to be classified as distributed ledger data items according to the one or more healthcare protocols comprises allowing a user to modify the one or more event data items to be classified as distributed ledger data items according to the one or more healthcare protocols (The system enables users to modify medical records, e.g. see Giordano paragraphs [0040] and [0044], wherein the records may subsequently be added to the ledger (i.e. classified as distributed ledger data items) pending validation (i.e. according to the one or more healthcare protocols), e.g. see Giordano paragraphs [0043]-[0045].). 

Regarding Claim 10, Giordano discloses the limitations of Claim 7, and Giordano further teaches the following:
The system of claim 7, wherein modifying the one or more healthcare protocols comprises modifying the one or more healthcare protocols based on one or more patient outcomes using the one or more healthcare protocols (The system enables a user, for example a physician, to delegate (i.e. modify) permissions to access the patient record (i.e. healthcare protocols) to other individuals, for example a pharmacist, based on the physician diagnosing the patient and writing a prescription for the patient (i.e. patient outcomes), e.g. see Giordano paragraphs [0068] and [0078]-[0081].). 

Regarding Claim 11, Giordano discloses the limitations of Claim 1, and Giordano further teaches the following:
The system of claim 1, wherein the one or more participants comprises one or more of patient monitoring apparatus, treatment data sources, payor systems, healthcare attribution coordinator systems, and provider systems (The transactions may be received from a doctor (i.e. any of a treatment data source, a healthcare attribution coordinator system, and/or a provider system), e.g. see Giordano paragraphs [0043]-[0045], [0070], and [0089], Figs. 2 and 8.). 

Regarding Claim 13, Giordano discloses the limitations of Claim 1, and Giordano further discloses the following: The system of claim 1, wherein generating, for the one or more event data items of the received healthcare event classified as distributed ledger data items, one or more distributed ledger transaction requests comprises:
packaging the one or more event data items of the received healthcare event classified as distributed ledger data items into a payload (The system aggregates transactions into blocks (i.e. payloads), e.g. see paragraph [0047].); 
assigning an identifier to the payload (Each block includes a signature (i.e. an identifier) of each preceding block in the chain, e.g. see paragraph [0047].); 
assigning a time stamp to the payload (Each of the transactions includes a timestamp indicating the date and time the data was created, e.g. see paragraph [0060] – in the case where a block (i.e. payload) comprises a single transaction, the timestamp for the transaction represents the timestamp for the block.); 
generating a keyed-hash message authentication code for the payload (Each transaction may include a pointer comprising a hash value (i.e. a keyed-hash message authentication code), e.g. see paragraphs [0060] and [0079].); and 
transmitting the keyed-hash message authentication code to the distributed ledger (The pointer comprising the hash value may be broadcast across the network in a transaction that causes the computing network to add the hash value for the new transaction, e.g. see paragraphs [0060] and [0079]-[0080].).

Regarding Claims 14-24 and 26, the limitations of Claims 14-24 and 26 are substantially similar to those claimed in Claims 1-11 and 13, with the sole difference being that Claims 14-24 and 26 recite a method whereas Claims 1-11 and 13 recite a system.  Specifically pertaining to Claims 14-24 and 26, Examiner notes that Giordano discloses the aforementioned limitations as a system and a method, e.g. see Giordano paragraph [0003], and hence the grounds of rejection provided above for Claims 1-11 and 13 are similarly applied to Claim 14-24 and 26.

Regarding Claim 27, Giordano discloses the following:  A system for use with a plurality of participants and a distributed ledger, the system comprising:
a computing apparatus comprising one or more processors (The system includes one or more processors, e.g. see paragraph [0025].), the computing apparatus configured to: 
provide one or more healthcare protocols used to classify event data items of healthcare events as distributed ledger data items to be recorded on the distributed ledger (The system includes various rules (i.e. protocols) that are set for each transaction in order to validate the transaction so that the transaction may be added (i.e. recorded) to the ledger, e.g. see paragraphs [0043]-[0045] and [0070], Figs. 2 and 8.); 
modify the one or more healthcare protocols (The system may initially only permit a user, for example a doctor, to access a patient record until the user delegates access to other users, e.g. see paragraphs [0078]-[0080] – that is, the system modifies the rules (i.e. healthcare protocols) for validating (i.e. classifying) the transaction by enabling additional users to submit transactions.); 
generate, for the modified one or more healthcare protocols, one or more distributed ledger transaction requests for recordation on the distributed ledger (After the rules have been modified to allow access to other users, the other users may request access to the patient medical record (i.e. one or more generated distributed ledger transaction requests), for example a pharmacist may request access to add a transaction to the ledger indicating that the patient’s prescription has been filled, wherein the transaction is subsequently added to the ledger only if it has been deemed valid, e.g. see paragraphs [0026], [0043]-[0045], [0063], [0070], [0078] and [0081].); and 
submit the one or more distributed ledger transaction requests to the distributed ledger for recordation on the distributed ledger (An additional user, for example a pharmacist, may submit a transaction, for example indicating that a prescription has been filled, to the ledger, e.g. see paragraphs [0026], [0043]-[0045], [0063], [0070], [0078] and [0081].).

Regarding Claims 28-31, the limitations of Claims 4 and 8-10 are substantially similar to those claimed in Claims 28-31, with the sole difference being that Claims 28-31 depend from Claim 27, whereas Claims 4 and 8-10 depend from Claim 1, wherein Claim 7 further incorporates the steps of modifying the one or more healthcare protocols and generating one or more distributed ledger transaction requests for the modified one or more protocols.  As shown above, Giordano nonetheless discloses the claimed limitations of Claims 1, Claim 7, and Claim 27, and hence the grounds of rejection provided above for Claims 4 and 8-10 are similarly applied to Claim 28-31.

Regarding Claims 32-36, the limitations of Claims 27-31 are substantially similar to those claimed in Claims 32-36, with the sole difference being that Claims 32-36 recite a method whereas Claims 27-31 recite a system.  Specifically pertaining to Claims 32-36, Examiner notes that Giordano discloses the aforementioned limitations as a system and a method, e.g. see Giordano paragraph [0003], and hence the grounds of rejection provided above for Claims 27-31 are similarly applied to Claim 32-36.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Giordano in view of Bibera (Pub. No. US 2018/0227119).

Regarding Claim 12, Giordano discloses the limitations of Claim 1, but does not explicitly teach the following: 
(A)	The system of claim 1 further comprising off-ledger storage operably coupled to the computing apparatus, wherein the computing apparatus is further configured to: 
(B)	store the one or more event data items of the received healthcare event on the off-ledger storage; and 
(C)	determine whether the stored one or more event data items of the received healthcare event on the off-ledger storage that had been classified as distributed ledger items have been modified based on the distributed ledger.
(A)-(C)	Bibera teaches that it was old and well known in the art of data storage, at the effective filing date, for the system to include a central database (i.e. off-ledger storage) that stores a set of central data (i.e. one or more event data items), e.g. see paragraph [0030], Fig. 3.  Furthermore, the system includes a blockchain database (i.e. the distributed ledger) that is linked to the central database such that the data stored in the central database may be synchronized with the data stored on the blockchain database when the system detects modifications and/or updates have been made to the data stored on the blockchain database, e.g. see paragraph [0031], Fig. 3 – that is, the system determines whether or not the data stored on the central database has been changed based on detecting changes made to data stored on the blockchain database, and the system synchronizes the data on the central database when it detects changes made to the data on the blockchain database.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of data storage to modify Giordano to incorporate the central database and synchronization operation as taught by Bibera in order to provide an incorruptible database tampering detection system to detect tampering with respect to the data stored in the central database, e.g. see Bibera paragraph [0002], and because doing so could be performed readily and easily by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results. 

Regarding Claim 25, the limitations of Claim 25 are substantially similar to those claimed in Claim 12, with the sole difference being that Claim 25 recites a method whereas Claim 12 recites a system.  Specifically pertaining to Claim 25, Examiner notes that Giordano discloses the aforementioned limitations as a system and a method, e.g. see Giordano paragraph [0003], and hence the grounds of rejection provided above for Claim 12 are similarly applied to Claim 25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Arnold (Pub. No. US 2016/0260169) teaches a system for recording transactions on a distributed ledger, wherein transactions may be marked for publication in the ledger if it is determined that the transaction should not be rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686